DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Diedra D. Ritcherson (Reg. No. 55,574) on 11/02/2021 (See attachment).
The application has been amended as follows: 

Claims 5 and 11 are cancelled.
Claims 1-22 are amended as follows:

Regarding claim 1, 
1.           (Currently Amended) A computer-implemented method, comprising: 
              transforming, by a device operatively coupled to a processor, a problem model and an at least partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm, wherein the problem model comprises a domain description from a plurality of agents and a durative action, wherein at least one of the observations of the at least partially ordered sequence of observations is a condition that changes over time, and wherein the plurality of agents comprises an agent operated in accordance with a plan; 
 wherein the artificial intelligence planner determines the posterior probability two times per goal, wherein the determining the posterior probability employs an approach that comprises assigning  a cost difference between a first cost of an optimal plan to achieve a goal comprising one or more observations and a second cost of the optimal plan to achieve the goal prior to the one or more observations, and wherein a combined difference between the first cost of the optimal plan and the second cost of the optimal plan determines the posterior probability, based on the at least partially ordered sequence of the one or more observations of one or more prior occurrences; and
              translating, by the device, the plan information into information indicative of a solution to the artificial intelligence planning problem.
 
Regarding claim 2, 
2.           (Original) The computer-implemented method of claim 1, wherein the partially ordered sequence of observations comprises an action condition, and wherein the computer-implemented method further comprises:
              translating, by the device, the action condition into a second condition that changes over time.
 
Regarding claim 3, 
3.           (Previously Presented) The computer-implemented method of claim 1, wherein a description of the problem model comprises an attribute selected from the group consisting of one or more facts, an initial state, one or more action operators, a goal condition, and a number of agents of the plurality of agents in the problem model.
 
Regarding claim 4, 
4.           (Previously Presented) The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined initial state or a defined goal condition.
 
Regarding claim 5, 

 
Regarding claim 6, 
6.           (Original) The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a top-K planning component.
 
Regarding claim 7, 
7.           (Original) The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a diverse planning component.
 
Regarding claim 8, 
8.           (Original) The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a delta planning component.
 
Regarding claim 9, 
9.           (Original) The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a hybrid planning component.
 
Regarding claim 10, 
10.         (Previously Presented) The computer-implemented method of claim 1, wherein the at least partially ordered sequence of observations comprises an unreliable observation, and wherein the unreliable observation is an observation selected from the group consisting of an inconsistent observation, a noisy observation, and a missing observation.
 
Regarding claim 11, 
11.         (Cancelled) 
 
Regarding claim 12, 
12.         (Previously Presented)  The computer-implemented method of claim 1, wherein the transforming comprises maintaining, in the artificial intelligence planning problem, one or more prior access restrictions of the plurality of agents relative to one another.  
 

13.         (Currently Amended)     The computer-implemented method of claim 1, wherein the agent operated in accordance with the plan is an agent operated in accordance with the plan to achieve [[a]] the goal, and wherein the computer-implemented method further comprises:
              determining, by the device, goal information corresponding to the goal using the artificial intelligence planner on the artificial intelligence planning problem, by determining a posterior probability of the agent operated to achieve the goal, based on the at least partially ordered sequence of observations.  
 
Regarding claim 14, 
14.         (Previously Amended)  The computer-implemented method of claim 1, wherein the transforming comprises preserving, by the device, the at least partially ordered sequence of the observations in the artificial intelligence planning problem.  
 
Regarding claim 15, 
15.         (Previously Amended)  The computer-implemented method of claim 1, wherein the determining comprises applying, by the device, a penalty relative to discarding by the artificial intelligence planner of an observation of the at least partially ordered sequence of the observations.  
 
Regarding claim 16, 
16.         (Currently Amended)     A computer program product facilitating a process to infer a solution to a multi-agent problem model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
transform, by the processor, a problem model and an at least partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm, wherein the problem model comprises a domain description from a plurality of agents and a durative action, wherein at least one of the observations of the at least partially ordered sequence of observations is a condition that changes over time, and wherein the plurality of agents comprises an agent operated in accordance with a plan; 
              determine, by the processor, plan information corresponding to the plan using an artificial intelligence planner on the artificial intelligence planning problem, wherein the plan information is  wherein the artificial intelligence planner determines the posterior probability two times per goal, wherein the determining the posterior probability employs an approach that comprises assigning  a cost difference between a first cost of an optimal plan to achieve a goal comprising one or more observations and a second cost of the optimal plan to achieve the goal prior to the one or more observations, and wherein a combined difference between the first cost of the optimal plan and the second cost of the optimal plan determines the posterior probability, based on the at least partially ordered sequence of the one or more observations of one or more prior occurrences; and
              translate, by the processor, the plan information into information indicative of a solution to the artificial intelligence planning problem.
 
Regarding claim 17, 
17.         (Previously Presented)  The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
maintain, by the processor, in the artificial intelligence planning problem relative to the transforming, one or more prior access restrictions of the plurality of agents relative to one another.  
 
Regarding claim 18, 
18.         (Previously Presented)  The computer program product of claim 16, wherein the agent operated in accordance with the plan is an agent operated in accordance with the plan to achieve a goal, and wherein the program instructions are further executable by the processor to cause the processor to:
              determining, by the processor, goal information corresponding to the goal using the artificial intelligence planner on the artificial intelligence planning problem, including determining, by the processor, a posterior probability of the agent operated to achieve the goal, based on the at least partially ordered sequence of observations.  
 
Regarding claim 19, 
19.         (Previously Presented)  The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:

 
Regarding claim 20, 
20.         (Previously Presented)  The computer program product of claim 16, wherein the program instructions are further executable by the processor to cause the processor to:
apply, by the processor, relative to the determining, a penalty relative to discarding by the artificial intelligence planner of an observation of the at least partially ordered sequence of the observations.  
 
Regarding claim 21, 
21.         (Previously Presented)  The computer program product of claim 16, wherein the partially ordered sequence of observations comprises an action condition, and wherein the program instructions are further executable by the processor to cause the processor to:   
translate, by the processor, the action condition into a second condition that changes over time.
 
Regarding claim 22, 
22.         (Previously Presented)  The computer program product of claim 16, wherein the at least partially ordered sequence of observations comprises an unreliable observation, and wherein the unreliable observation is an observation selected from the group consisting of an inconsistent observation, a noisy observation, and a missing observation.
 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 16, the closet prior art does not specifically teach or reasonably suggest wherein the artificial intelligence planner determines the posterior probability two times per goal, wherein the determining the posterior probability employs an approach that comprises assigning  a cost difference between a first cost of an optimal plan to achieve a goal comprising one or more observations and a second cost of the optimal plan to achieve the goal prior to the one or more observations, and wherein a combined difference between the first cost of the optimal plan and the second cost of the optimal plan determines the posterior probability, based on the at least partially ordered sequence of the one or more observations of one or more prior occurrences. Dependent claims 2-4, 6-10, 12-15, and 17-22  are allowed for the reasons concerning the independent claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-10, and 12-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        11/08/2021